ORMOND, J.
— The charge of the Court cannot be supported. A demand, to be good as an offset, must be such an one as a suit could be maintained on; for an offset is in the nature of a cross action. The defendant had no property in the bill which he was allowed to set off against the plaintiffs’ demand; but a permission to use it if he could make it available in a settlement- with the plaintiffs, in which event only was he to account for it with the owner. This was not such a property in the bill as would constitute a set off against the plaintiffs’ demand; and the judgment must therefore be reversed, and the cause remanded.